Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 4 February 1807
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dear Louisa
Washington 4. February 1807.

Since I wrote you last, which was on the 1st: of this month I have not heard from you—I enclose you now a letter from Eliza, who is unwell with a bad cough—Mrs: Hellen is also this day quite unwell—The rest of us are in usual health.
Since Messrs. Bollman and Swartwout have been committed to prison, without bail, on a charge of high Treason, we have not heard any thing material from Burr—It is said that Bollman has given full information to the President of the whole conspiracy, upon condition that nothing told by him shall be used as Evidence against himself on his trial, or against any other person.
The Supreme Court are in Session, but two of the Judges, Chase and Cushing, are so indisposed that they are unable to attend—
Mrs: Cranch was confined the day before yesterday, with a Son—She is as well as can be expected.
We have very cold weather again—My thermometer stood this morning at 13. But the snow is all gone from the ground, and the river is open.
Love to Caroline, and my dear boys. Tell John Papa longs for March, as much as he does—
Ever faithfully. 
John Quincy Adams.